UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 17, 2011 PolyMedix, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-51895 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 170 N. Radnor-Chester Road; Suite 300 Radnor, Pennsylvania 19087 (Address of Principal Executive Offices) (ZipCode) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item5.07. Submission of Matters to a Vote of Security Holders. On June 17, 2011, PolyMedix, Inc. (the “Company”) held its 2011 Annual Meeting of Shareholders. At the meeting, the shareholders voted on: (1) the election of seven directors, (2) a non-binding, advisory vote regarding the compensation of the Company’s named executive officers, (3) a non-binding, advisory vote regarding the frequency of advisory votes on the compensation of the Company’s named executive officers and (4) the ratification of the appointment of Deloitte and Touche LLP as the Company’s independent registered public accounting firm for the year ending December31,2011. The voting results on these proposals were as follows: Proposal 1: Election of Seven Directors Director Votes For Withheld Broker Non-votes Nicholas Landekic 27,578,328 12,563,664 36,683,807 Brian Anderson 28,502,057 11,819,935 36,683,807 Richard Bank, M.D. 29,528,207 10,793,785 36,683,807 Michael Lewis, Ph.D. 29,659,707 10,662,285 36,683,807 Stefan Loren, Ph.D. 29,636,707 10,685,285 36,683,807 Shaun O’Malley 29,576,757 10,745,235 36,683,807 Douglas Swirsky 29,518,457 10,803,535 36,683,807 Proposal 2: Advisory, non-binding vote on the compensation of the Company’s named executive officers Votes For Votes Against Abstentions Broker Non-votes 30,433,628 8,561,207 1,327,157 36,683,807 Proposal 3: Advisory, non-binding vote on the frequency of shareholder advisory votes on the compensation of the Company’s named executive officers One-Year Two-Year Three-Year Abstentions Broker Non-votes 22,942,063 3,311,509 12,984,150 1,084,270 36,683,807 Proposal 4: Ratification of the appointment of Deloitte and Touche LLP as the Company’s independent registered public accountant firm for the year ending December 31, 2011 Votes For Votes Against Abstentions 74,879,141 584,625 1,542,033 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PolyMedix, Inc. Date: June 20, 2011 By: /s/ Edward F. Smith Edward F. Smith Vice President, Finance and Chief Financial Officer
